THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            Robert L. Harrison, Employee, Petitioner,

            v.

            Owen Steel Company, Inc., Employer, and Old Republic
            Insurance Company c/o Gallagher Bassett Services, Inc.,
            Carrier, Respondents.

            Appellate Case No. 2018-000769



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from the Workers' Compensation Commission


                               Opinion No. 27896
                    Heard June 13, 2019 – Filed June 19, 2019


             CERTIORARI DISMISSED AS IMPROVIDENTLY
                           GRANTED


            Frank Anthony Barton, of West Columbia, for Petitioner.

            Helen F. Hiser, of Mount Pleasant, and Jason Wendell
            Lockhart, of Columbia, both of McAngus Goudelock &
            Courie, LLC, for Respondents.


PER CURIAM: We granted Robert L. Harrison's petition for a writ of certiorari to
review the decision of the court of appeals affirming the decision of the appellate
panel of the workers' compensation commission.1 We now dismiss the writ as
improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW, JJ., and Acting Justice D.
Garrison Hill, concur.




1
    Harrison v. Owen Steel Co., Inc., 422 S.C. 132, 810 S.E.2d 433 (Ct. App. 2018).